Exhibit 10.23.2

NONEMPLOYEE DIRECTORS COMPENSATION

Effective November 1, 2009

 

Annual retainer    $18,750 per quarter, payable in cash or as otherwise elected
by a nonemployee director pursuant to the Deferred Compensation Plan (“Deferred
Plan”). Annual RSU grant1    An annual restricted share unit (“RSU”) grant of
the number of RSUs equal to $120,000 divided by the closing price of the
Company’s common shares on the date of grant ( the “Grant Date Closing Price”);
one year cliff vest. Initial RSU grant1    Upon first appointment or election to
the Board, each nonemployee director to receive an initial RSU grant of the
number of RSUs equal to $120,000 divided by the Grant Date Closing Price; one
year cliff vest. Presiding Director    Additional retainer is $5,000 per
quarter, payable in cash or as elected under Deferred Plan. Increase annual RSU
grant value by $20,000. Audit Committee Chair    Additional retainer is $4,500
per quarter, payable in cash or as elected under Deferred Plan. Human Resources
and Compensation Committee Chair    Additional retainer is $2,500 per quarter,
payable in cash or as elected under Deferred Plan. Nominating and Governance
Committee Chair    Additional retainer is $2,500 per quarter, payable in cash or
as elected under Deferred Plan Audit Committee    Additional retainer is $500
per quarter for serving on Audit Committee, payable in cash or as elected under
Deferred Plan. Per meeting fee   

Special meeting fee for attendance at “excess meetings”: $1,500 for a full day;
$750 for a half day or less. An “excess meeting” is a meeting attended after the
nonemployee director has attended a number of meetings equal to the number of
regular quarterly board meetings, plus the number of regular committee meetings
associated with regular quarterly board meetings, plus two. An excess meeting
excludes meetings attended by a non-committee member and written actions.

 

Prior to payment, any excess meeting fees must be approved by the Human
Resources and Compensation Committee of this Board.

 

Total meeting fees in this category will not exceed $25,000 in any fiscal year.
Payable in cash or as elected under the Deferred Plan.

Ad hoc Committee retainer    When ad hoc committees are formed to address
extraordinary events, the Board will determine an annual retainer to be paid to
ad hoc committee members based upon expected effort required. Total fees in this
category will not exceed $25,000 in any fiscal year. Payable in cash or as
elected under the Deferred Plan.

 

1

Awards to be granted pursuant to the 2007 Nonemployee Directors’ Equity
Incentive Plan.